IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                               November 7, 2007
                               No. 06-60645
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

SANDRO MIGUEL FERREIRA ALVES, also known as Sandro Alves, also
known as Sandro F Alves

                                           Petitioner

v.

PETER D KEISLER, ACTING U S ATTORNEY GENERAL

                                           Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A43 384 568


Before JOLLY, DAVIS, and DeMOSS, Circuit Judges.
PER CURIAM:*
      Sandro Miguel Ferreira Alves, a native and citizen of Cape Verde,
petitions this court for review of an order of the Board of Immigration Appeals
(BIA). In his brief, Alves challenges the BIA’s denial of his motions to reopen
and reconsider. Alves argues that the BIA erred in finding that the doctrines of
res judicata and collateral estoppel did not bar the Government from using his
prior 1996 and 1997 convictions to invoke the stop time rule. He also contends


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 06-60645

that his prior state convictions have been vacated and are therefore invalid for
immigration purposes. Because these convictions are invalid, Alves argues that
he is eligible for cancellation of removal. The Government argues that this court
lacks jurisdiction over Alves’s petition for review because the underlying order
was the denial of a discretionary cancellation of removal.
      Because Alves’s petition for review was not filed within 30 days of the
dismissal of his appeal by the BIA, this court lacks jurisdiction to review his
argument challenging the BIA’s finding regarding the doctrine of res judicata,
and his petition for review must be dismissed in part. See 8 U.S.C. § 1252(b)(1);
Navarro-Miranda v. Ashcroft, 330 F.3d 672, 676 (5th Cir. 2003).
      Although this court lacks jurisdiction to review challenges to discretionary
denials of relief under 8 U.S.C. § 1229b, there is a “distinction between eligibility
for discretionary relief, on the one hand, and the favorable exercise of discretion,
on the other hand.” Bravo v. Ashcroft, 341 F.3d 590, 592 (5th Cir. 2003)
(internal quotation marks and citation omitted); 8 U.S.C. § 1252(a)(2)(B)(i).
Because Alves challenges his eligibility for relief, the jurisdictional bar does not
apply. Additionally, this court has jurisdiction to review the denials of motions
to reopen and reconsider. Zhao v. Gonzales, 404 F.3d 295, 303 (5th Cir. 2005).
      This court reviews the denial of a motion to reopen and a motion to
reconsider for abuse of discretion. Zhao, 404 F.3d at 303. Alves’s motion to
reopen was denied based on the numerical bar. See 8 C.F.R. § 1003.2(c)(2).
Alves does not brief the BIA’s denial of his motion to reopen on this basis. Thus,
the issue of the denial of the motion to reopen is abandoned. See Soadjede v.
Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
      Alves’s remaining arguments challenging the validity of his vacated
convictions and his eligibility for cancellation of removal are without merit. In
Renteria-Gonzalez v. INS, 322 F.3d 804, 814 (5th Cir. 2002), this court held that
“a vacated conviction, federal or state, remains valid for purposes of the



                                         2
                                No. 06-60645

immigration laws.” Thus, Alves does not show that the BIA abused its discretion
in denying his motion to reconsider. See Zhao, 404 F.3d at 303.
      DISMISSED IN PART; DENIED IN PART.




                                      3